Title: To Benjamin Franklin from L’Air de Lamotte, [before 15 December 1779]
From: L’Air de Lamotte, Jean
To: Franklin, Benjamin


[before December 15, 1779]
Vous êtes priés d’assister aux Convoi, Service & Enterrement de Me. Jacques BARBEU DUBOURG, Docteur-Régent de la Faculté de Médecine de Paris, Membre des Sociétés Royales de Médecine de Paris & de Montpellier, de la Société Médicale de Londres, de l’Academie de Stockholm, & de la Société Philosophique de Philadelphie, décédé en son Appartement, Cour Abbatiale de l’Abbaye Royale de Saint Germain des Prés; Qui se feront Mercredi 15 Décembre 1779, à neuf heures du matin, en l’Eglise de ladite Abbaye, dans la Chapelle de Saint Symphorien, sa Paroisse, où il sera inhumé.

  J.C.
  De profundis


De la part de M. Lair de la Motte, Etudiant en Médecine, son Petit-Neveu.
 Addressed: A Monsieur / Monsieur franklin / A Passy / à Passy / M franklin